DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 25, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Among the amendments made to independent claim 18 was deletion of the limitation that m + n ≥ 1. However, every time compounds of that formula were discussed in the disclosure as originally filed, the sum of m and n, reflecting the degree of substitution for the CHO and COOX groups respectively, being 1 or more was always present. A more generic definition as now set forth in the claim 18 with no limitations on m + n is not present in the disclosure as filed and therefore improperly broadens the scope of the compounds encompassed by claim 18 beyond those that were contemplated in the disclosure as originally filed. 
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 16, 18 – 28 and 31 were rejected under 35 U.S.C. 103 as being unpatentable over Baghdadli et al. (WO 2013/132062) in view of Kuzee et al. (US 2002/0082399). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 24, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that contrary to the Examiner’s suggestions, the cited references provide no motivation to add a basic R1R2N group to the materials of Baghdadli simply to later adjust the pH. Baghdadli provides no motivation to modify the polysaccharides as described in Kuzee and Kuzee provides no direction to select the polysaccharides of Baghdadli.
These arguments are unpersuasive. An explicit teaching, suggestion or motivation in the applied prior art can provide the necessary rationale for a finding of obviousness but that is not the only rationale that can be used to establish a prima facie case of obviousness. Here, the materials of Baghdadli are used in a method of treating hair that are similar in structure to the compounds disclosed in Kuzee. Kuzee teaches that the addition of cationic groups to polysaccharides improves their properties, while indicating that oxidized fructans, a genus which encompasses inulins, can serve as the basis for the disclosed cationic derivatives (¶ [0011]) and those cationic derivatives can be used as cosmetic ingredients such as in hair conditioners (¶ [0021]). Thus, the person of ordinary skill in the art would reasonably expect that the structurally similar polysaccharides of Baghdadli et al. that are capable of conditioning keratin fibers in a long-lasting manner without causing modification of the hair color by the addition of cationic groups (p 2, ln 18 – 22) could be modified as disclosed by Kuzee. The degree of substitutions taught by Baghdadli (for m and n; see p 5, ln 16 – 27) and Kuzee (for p; see ¶ [0006]) render obvious these limitations of the claims and the instant claims do not require that that overall material be anionic given the possible values of m, n and p. The comments regarding pH were made in response to previous arguments by Applicants that the exemplary inventive compositions of Baghdadli were more acidic than the comparative formulation that modified the color of the hair, with Applicants positing that introduction of basic groups into the materials of Baghdadli would render them unsatisfactory for their intended purpose. Baghdadli teaches ranges of 2 – 11 and 4 – 8 with the pH being adapted using additional acidifying or basic agents (p 8, ln 24 – 27 and subsequent paragraphs). One of ordinary skill in the art would reasonably expect that the addition of amino groups could alter the pH of a solution of the aminated polysaccharide compared to the non-aminated polysaccharide. However, the overall pH of the compositions of Baghdadli can be acidic or basic and adjustment of the pH of the overall composition is well known to the person of ordinary skill in the art and such adjustments are discussed by Baghdadli. Thus, that the addition of such groups might alter the pH of a solution of the ingredient does not patentably distinguish the instant claims given the totality of the teachings of the applied prior art and the knowledge of the person of ordinary skill in the art.
Applicants also traverse on the grounds that the Example on p 17 and 18 presents evidence of unexpected results commensurate in scope with the claims. The oxidized amino polysaccharide imparts improved disentangling sensation, smoothing sensation and feel to keratin compared to an oxidized amino polysaccharide not according to the claims. Inulins (fructose polymer), starches (α-linked glucose) and celluloses (β-linked glucose) are all chemically inert dietary fibers that are at most substituted with two amino groups and/or 2 carboxylic groups. Since the recited polysaccharide chain P have similar chemical properties with similar degrees of substitutions, the polysaccharides of instant claim 15 would impart similar unexpected properties as the inulin of composition 2 in the examples of the instant application.
These arguments are unpersuasive. Applicants bear the burden of explaining unexpected results (see MPEP 716 generally, and 716.02(b) specifically), which includes explanation as to what the expected results would be. The material tested is described as oxidized inulin Inutec N25 that was treated to obtain a material that was 1.23% (w/w) carbonyl and 0.17% (w/w) carboxyl content (legend of table in the examples section). No information was given as the amounts of amine groups that were introduced into the tested materials. The values m, n and p relate to the degree of substitution, not the w/w% of such groups present in the final material. Therefore, while the observed effects for the oxidized and carboxylate amino inulin were higher than the oxidized inulin tested, it is not clear that the inventive material falls within the scope of the claims. As to the scope of the polysaccharide chains, these compounds are not being used as dietary fibers. Materials such as carboxymethylcellulose must comprise carboxymethyl groups which will alter the overall charge of the material compared to materials such as cellulose that do not comprise such groups and such compounds are encompassed by the instant claims. Therefore the evidence of record does not establish evidence of unexpected results reasonably commensurate in scope with the instant claims that are sufficient to outweigh the prima facie case of obviousness.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants request to withdrawal of the rejections or at least that it held in abeyance until allowable subject matter is indicated.
The Examiner notes that allowable subject matter was identified but amendments of the claims to the identified allowable subject matter were not accepted (see Interview Summary that accompanied the January 24, 2022 Office Action). The most recently filed claim set is not limited the indicated allowable subject matter.
Applicant' s request for maintaining the rejection on the grounds of non-statutory double patenting over US Patent Nos. 10,085,931, 10,857,087 and 10,772,819 is noncompliant with the regulations under 37 C.F.R. 1.111. The instant rejection is not a provisional rejection as the claims of US Patent Nos. 10,085,931, 10,857,087 and 10,772,819 have been issued. In the interest of compact prosecution, the Examiner has examined the instant application. However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent Nos. 10,085,931, 10,857,087 and 10,772,819. Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory double patenting rejection based on US Patent Nos. 10,085,931, 10,857,087 and 10,772,819 and no Terminal Disclaimer has been filed, the rejection is maintained. 
While the degree of substitution has been narrowed in claim 15, even narrower ranges were previously presented in claim 18 were rendered obvious as discussed previously by the degree of substitution disclosed by Baghdadli for m and n and Kuzee for p that at least overlap with the claimed ranges.

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,085,931 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 24, 2022 and those set forth herein.

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 11 of U.S. Patent No. 10,857,087 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 24, 2022 and those set forth herein.

Claims 15, 16, 18 – 28 and 31 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 13 of U.S. Patent No. 10,772,819 in view of Kuzee et al. (US 2002/0082399) optionally further in view of Baghdadli et al. (WO 2013/132062). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 24, 2022 and those set forth herein.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618